—Determination of respondent Police Commissioner dated November 13, 1996, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Stanley Parnéss, J.], entered April 15, 1997), dismissed, without costs.
Substantial evidence supports respondent’s determination that petitioner instigated a civilian’s attack upon an armed, off-duty police officer, thereby jeopardizing lives. No basis exists to disturb respondent’s credibility findings. Concur — Milonas, J. P., Ellerin, Nardelli, Rubin and Andrias, JJ.